REQUESTED BY: Senator Rex Haberman Nebraska State Legislature 1114 State Capitol Lincoln, Nebraska 68509
Dear Senator Haberman:
In your letter of May 6, 1983, you direct our attention to LB 626, the purpose of which would be to generally merge the Nebraska Mortgage Finance Fund, the Agricultural Development Corporation, and the Nebraska Development Finance Fund into one common Nebraska Investment Finance Authority. You then ask us to review the entirety of LB 626 and to inform you of any aspects of it which we consider to be unconstitutional.
Our review of this measure has been limited, first by the shortness of time left in this legislative session, and second by the fact that the bill itself is over fifty pages long with over ten pages of amendments. It appears from our review that essentially what is proposed is simply that the functions previously authorized under several separate enabling acts be combined in one overall act.
Many of the possible questions we might have once raised about the overall constitutionality of these acts have been answered by the Nebraska Supreme Court in Stateex rel. Douglas v. Mortgage Finance Fund, 204 Neb. 445,283 N.W.2d 12 (1979). We therefore in a general sense, given the length of the bill and the time in which we have had to review it, and the holding of the Nebraska Supreme Court in the case cited above, see nothing about this effort to combine these functions which would be glaringly unconstitutional.
Perhaps if you could be more specific as to your constitutional concerns or to the provisions of the act about which you have questions, we could be more precise in our response. We generally believe, however, that the basic concept has been held constitutional by the Nebraska Supreme Court in State ex rel. Douglas v. Mortgage Finance Fund,supra.
Sincerely, PAUL L. DOUGLAS Attorney General Terry R. Schaaf Assistant Attorney General